DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “a first portion”, “a second portion” and their structural relationship to other elements such as: “the first electrode including a first portion and a second portion, a direction from the first portion toward the second portion being along the second direction, the second portion including a first electrode portion; the first portion being between the second electrode and the third electrode in a third direction crossing a plane including the first direction and the second direction; the first portion being between the third region and the fourth region in the third direction, a position of the second subregion in the second direction being between a position of the first portion in the second direction and a position of the third subregion in the second direction” in the claims, which lacks the full support of the original disclosure.  The original disclosure does not mention “a first portion” and “a second portion”.  Applicant defined “a first portion” and “a second portion” in the reply filed on 02/22/2022, which are not the original disclosure.  The structural relationships of these two limitations with other elements in the claims are extremely complicated and were never mentioned in the original disclosure.  It would be obvious to one skilled in the relevant art to know that the inventive concepts of the limitations “a first portion”, “a second portion” and their structural relationship to other elements in the claims were not possessed by Applicant at the time the application was filed.  These limitations are new matters. 
Claims 2-7 and 10-15 are rejected because they depend on the rejected claim 1.

Allowable Subject Matter
Claims 16 and 17 are allowed.

Response to Arguments
On pages 11-12 of Applicant’s Response, Applicant argues that the materials provided in the amendments filed on 2/22/2022, the interview on 6/10/2022 and the reply filed on 06/21/2022 show that the subject matter of present claim 1 is supported by Applicant’s original disclosure in such a way to convey to those of skill in the art that Applicants were in possession of the invention at the time of filing.
The Examiner respectfully disagrees with Applicant’s argument, because the materials provided in the amendments filed on 2/22/2022, the interview on 6/10/2022 and the reply filed on 06/21/2022 clearly show that the amended limitations in present claim 1 are not supported by Applicant’s original disclosure. To those of skill in the art, Applicants were not in possession of the invention at the time of filing.  The MPEP requires that “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.” (MPEP 2163 I. second paragraph), and “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” (MPEP 2163 I. B., second paragraph).  Regarding the materials submitted on 2/22/2022, pages 11-14 of the reply show modified Figs. 1-3 and paragraphs describing the limitations related to “a first portion” and “a second portion”.  The materials were only based on the figures and nothing related to the original specification.  It is also clearly shown that the original figures do not indicate “a first portion” and “a second portion” in the figures.  All the labeling on the figures related to “a first portion” and “a second portion” were added later.  Without the labeling of the figures and paragraphs in the materials on 2/22/2022, a person skilled in the art would not recognize the existence of “a first portion” and “a second portion” based on the original disclosure.  Regarding the materials in interview on 6/10/2022, the interview summary on 6/15/2020 argues that the term “portion” has the support from the specification such that “a first portion” and “a second portion” is supported, and there is no requirement for “a first portion” and “a second portion” be explicitly supported by the original disclosure.  The examiner would like to emphasize that the term “portion” are not an issue, but “a first portion” and “a second portion” with its inventive subject matter is not supported by the original disclosure.  Regarding the statement of “there is no requirement for “a first portion” and “a second portion” be explicitly supported by the original disclosure”, the examiner would like to respond with a statement in MPEP: “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” (MPEP 2163 I. B., second paragraph).  At present, there is no full support of the limitation “a first portion” and “a second portion” in the original disclosure.  Regarding the materials submitted on 06/21/2022, pages 12-15 of the reply shows modified Figs. 1-3 and paragraphs describing the limitations related to “a first portion” and “a second portion”.  The materials on 06/21/2022 were only based on the figures and nothing related to the original specification.  It is also clearly shown that the original figures does not indicate “a first portion” and “a second portion” in the figures.  All the labeling on the figures related to “a first portion” and “a second portion” were added later.  Without the labeling of the figures and paragraphs in the materials on 06/21/2022, a person skilled in the art would not recognize the existence of “a first portion” and “a second portion” based on the original disclosure.  All the inventive concepts of the limitations “a first portion”, “a second portion” and their structural relationships, based on the materials on 2/22/2022, 6/10/2022 and 06/21/2022, are not disclosed in the original disclosure.  Thus, the evidences show that the amended limitations in present claim 1 are not supported by Applicant’s original disclosure.  To those of skill in the art, Applicants were not in possession of the invention at the time of filing.
On page 16 of Applicant’s Response, Applicant argues that the rejection appears mixes concepts of written description and new matter.  
The Examiner respectfully disagrees with Applicant’s argument, because the rejection was based on written description as disclosed in the office actions.  The new matter issue were also raised when new claim limitations introduced without the full support of the original disclosure. (MPEP 2163 I. B.)
On pages 17-18 of Applicant’s Response, Applicant argues that the Office’s response does not meet its burden by providing nothing more than a conclusory stamen, and does not appear to give full consideration to Applicant’s evidence.  
The Examiner respectfully disagrees with Applicant’s argument, because the examiner considered all the evidences provided by Applicant and found out that all the inventive concepts of the limitations “a first portion”, “a second portion” and their structural relationships, based on the materials on 2/22/2022, 6/10/2022 and 06/21/2022, are not disclosed in the original disclosure. Applicants were not in possession of the inventive concepts of the limitations “a first portion”, “a second portion” and their structural relationships at the time of filing.  Furthermore, the examiner followed the MPEP procedure (MPEP 2163.04 I.) to (A) identify the claim limitations at issues, “the first electrode including a first portion …”; and (B) establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed: “The original disclosure does not mention …” in the last office action.  Thus, the last office action were appropriate.
On pages 18-19 of Applicant’s Response, Applicant argues that that the term “portion” has the support from the specification.  
The Examiner respectfully disagrees with Applicant’s argument, because the term “portion” is not the term not supported by the original disclosure.  The limitations “a first portion” and “a second portion” with their inventive subject matter are not supported by the original disclosure.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iucolano (US 2017/0148906 A1) teach an HTMT having a trench gate.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/13/2022